Seward & Kissel llp ONE BATTERY PARK PLAZA NEW YORK, NEW YORK10004 WRITER'S DIRECT DIAL (212) 574-1223 TELEPHONE:(212)574-1200 FACSIMILE:(212) 480-8421 WWW.SEWKIS.COM , NW WASHINGTON, D.C. 20001 TELEPHONE:(202) 737-8833 FACSIMILE:(202) 737-5184 August 27, 2012 Securities And Exchange Commission treet, N.E. Washington, D.C.20549 Attention: Loan Lauren P. Nguyen Special Counsel Re: Eagle Bulk Shipping Inc. Registration Statement on Form S-3/A Filed August 27, 2012 File Number 333-182335 Dear Ms. Nguyen, We refer to Amendment No. 1 to the registration statement on Form S-3 and the prospectus contained therein (the “Amended Registration Statement”), filed by Eagle Bulk Shipping Inc. (the “Company”) with the Securities and Exchange Commission (the “Commission”) on August 27, 2012.We enclose with this letter a redline copy of the Amended Registration Statement, marked to show changes to the registration statement on Form S-3 filed on June 25, 2012. If you have any questions or comments concerning the enclosed, please feel free to telephone the undersigned at (212) 574-1223 or Edward S. Horton at (212) 574-1265. Very truly yours, By: /s/ Gary J. Wolfe Gary J. Wolfe cc:John Stickel Adir Katzav SK 25
